IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  April 17, 2009
                                No. 08-50460
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

MICHAEL PAUL CARNEGARY

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 7:03-CR-89-1


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Michael Paul Carnegary has completed a 78-month sentence for
distribution of a controlled substance within 1,000 feet of a park. He appeals the
district court’s determination that his sentence should not be reduced under 18
U.S.C. § 3582(c)(2). He asks this court to vacate his sentence and to remand for
resentencing. Because Carnegary was released from prison on March 20, 2009,




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                No. 08-50460

we DISMISS the appeal as moot. See In re Scruggs, 392 F.3d 124, 128 (5th Cir.
1994).




                                     2